EXHIBIT 10.4

 
VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 
 
MANUFACTURING AND LICENSE AGREEMENT
 
THIS MANUFACTURING AND LICENSE AGREEMENT (the “Agreement”) is made and entered
into as of November 25, 2008 (the “Effective Date”) by and between OPEN ENERGY
CORPORATION, a Nevada corporation (“Licensor”), having a principal place of
business at 514 Via de la Valle, Suite 200, Solana Beach, California 92075, and
WUXI SUNTECH POWER CO., LTD., a corporation organized under the laws of the
People’s Republic of China (“Suntech”) having a principal place of business at
17-6 Chang Jiang South Road, New District Wuxi, China 214028.
 
1.           Definitions and Grant of License.
 
1.1           “Affiliate” means, with respect to either party, any other party
that, directly or indirectly controls or is controlled by or is under common
control with such party.  For purposes of this definition, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of such party through the ownership of
voting securities.
 
1.2           “Licensor Technology” means all Technology provided by Licensor to
Suntech pursuant to this Agreement.
 
1.3           “Ancillary Technology” means all tooling, test equipment, test
programs and fixtures that Licensor provides to Suntech hereunder.
 
1.4           “Confidential Information” means all non-public information that
the party disclosing the information (the “Disclosing Party”) designates at the
time of disclosure as being confidential, or if disclosed orally or visually is
identified as such prior to disclosure and summarized, in writing, by the
Disclosing Party to the receiving party (the “Receiving Party”) within thirty
(30) days,, without limitation, the terms and conditions of this Agreement and
the Disclosing Party’s trade secrets, know-how, inventions, techniques,
processes, algorithms, software programs, schematics, designs, contracts,
customer lists, financial information, sales and marketing plans and business
information.  Confidential Information does not include information which (i) is
or becomes generally available to the public other than as a result of
disclosure by the Receiving Party or any of its Representatives or (ii) is
already available to, or becomes available to, the Receiving Party on a
non-confidential basis from a source other than Disclosing Party or any of its
Representatives; provided, that such source is not bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, Disclosing Party or any other party with respect to such
information.
 
1.5           “Derivative(s)” means any improvement, modification, correction,
variation, enhancement or revision relative to any Intellectual Property Rights.
 
1.6           “Intellectual Property Rights” means copyright rights (including,
without limitation, the exclusive right to use, reproduce, modify, distribute,
publicly display and publicly perform the copyrighted work), trademark rights
(including, without limitation, trade names, trademarks, service marks, and
trade dress), patent rights (including, without limitation, the exclusive right
to make, use and sell), pending patent rights, trade secrets, moral rights,
right of publicity, authors’ rights, contract and licensing rights, goodwill,
Technology, Specifications (only as it refers to Licensor Intellectual Property)
and all other intellectual property rights as may exist now and/or hereafter
come into existence and all renewals and extensions thereof, regardless of
whether such rights arise under the law of the United States or any other state,
country or jurisdiction.
 
1

--------------------------------------------------------------------------------

VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 
 
1.7           “Manufacturing Facility” means Suntech’s manufacturing facility in
Wuxi, Jiangsu Province, People’s Republic of China.
 
1.8           “Products” means the products identified on Exhibit A hereto, and
any Derivatives thereof.
 
1.9           “Specifications” means the functional and performance
specifications (including, without limitation, bills of materials, schematic
diagrams, parts and assembly drawings) relating to the testing and manufacturing
of each Product as provided by Licensor.
 
1.10         “Suntech Materials” means the photovoltaic panels and other Suntech
inventory (excluding the Licensor Materials) incorporated into the Products.
 
1.11         “Suntech Technology” means the Technology provided by Suntech to
Licensor pursuant to this Agreement and all Derivatives thereof, specifically
excluding that technology defined as Licensor Technology.
 
1.12         “Technology” means all technical information and/or materials,
including, without limitation, ideas, techniques, designs, sketches, drawings,
models, inventions, know-how, processes, apparatus, methods, equipment,
algorithms, software programs, data, software source documents, other works of
authorship, formulae and information concerning engineering, research,
experimental work, development, design details and specifications.
 
1.13         “Trademarks” means the trademarks, trade names and service marks
adopted by Licensor or Suntech, as the case may be, or their licensors from time
to time.
 
1.14           Licenses Granted.  Subject to full and timely payment of all
amounts properly due under this Agreement, Licensor hereby grants to Suntech an
exclusive, nontransferable, royalty-bearing license, without the right to
sublicense, under the Intellectual Property Rights associated, solely internally
and solely for the purpose of making, having made, using, selling, and offering
for sale Products (including any Derivative thereof and any similar or new
generation products designed to be integrated into tile roofing materials and
utilizing polycarbonate or similar framing material) limited to the geographic
area specified on Exhibit B (the “Territory”).  This license does not permit the
direct or indirect sale, marketing, or distribution of Products outside of the
Territory.  For the avoidance of doubt, the license granted herein does not
apply to any asphalt shingle solar tile product or solution, and any Product
incorporating photovoltaic cells other than blue, black or grey photovoltaic
cells shall be subject to the provisions of Section 2.8 herein. Licensor
expressly reserves its own right to improve, modify, develop and create
Derivatives of the Products, provided that, such Derivatives shall be subject to
this Agreement and the license granted hereby.
 
2

--------------------------------------------------------------------------------

VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 
 
2.           Manufacturing Obligations.
 
2.1           Manufacturing.  Suntech agrees to manufacture the Products, upon
the terms and conditions of this Agreement.  Suntech shall manufacture such
Products in accordance with normal and customary quality requirements for a high
quality contract manufacturer and in accordance with the applicable
Specifications.  Suntech agrees to reserve  production capacity (measured in
Megawatts) for manufacture of the Products in at least the amounts corresponding
to the quantity of Products the sale of which would generate  at least the
Minimum Royalty for each applicable period set forth in Section 3.4, provided
that the Products have, in the case of North American sales, either UL or CSA
certification, and, in the case of European sales, IEC certification.
 
2.2           Testing. Suntech will only ship Products which have been tested
successfully according to its normal procedures.  Suntech will perform final
testing of all Products at the Manufacturing Facility.
 
2.3           Ancillary Technology.  Licensor, with consent of Suntech, may
furnish Ancillary Technology to Suntech for use solely in the manufacture and
testing of the Products.  Suntech will not at any time use the Ancillary
Technology for any other purposes or for any third parties or in any manner
other than in performing Suntech’s obligations under this Agreement. Suntech
acknowledges that any Ancillary Technology furnished to Suntech hereunder has
been provided without additional consideration for Suntech’s convenience and
Licensor specifically disclaims any and all warranties with respect to the
Ancillary Technology, which shall be furnished, if at all, with all faults.
 
2.4           Identification.  The Products shall include Suntech labels of its
own choosing and on the product label the statement “Powered by Open Energy
Technology” or similar phrase incorporating Licensor’s corporate name and/or
designated mark.  To the extent Suntech’s website describes the Products in
reasonable detail, Suntech shall include a similar statement on that section of
its website which describes the Products.
 
2.5           License to Suntech Technology.  To the extent that Suntech
provides any Suntech Technology to Licensor, Suntech hereby grants to Licensor a
royalty-free license to use the Suntech Technology provided to Licensor in
connection with the development and testing of the Products.
 
2.6           Restrictions.  Except as expressly set forth above, each party
retains all of its Intellectual Property Rights.  No license is granted by
Licensor to make, use or sell any other products under the Licensor Intellectual
Property Rights or to make, use or sell any products for any other
purpose.  Except as provided for in this Agreement, Suntech will not disclose
Licensor’s Intellectual Property Rights to any third party.  Suntech will not
modify or reverse engineer any Licensor Technology.
 
2.7           Marketing. Notwithstanding any of the above, each party may use
the other party’s name, tradenames, trademark, and other related intellectual
property, including photographs or other copyrighted works, solely for the
purpose of marketing or promotional materials.  To the extent that a party has
guidelines governing use of such property, the other party shall abide by such
governing rules, except to the extent that prior permission is required by such
governing rules.
 
3

--------------------------------------------------------------------------------

VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 
 
2.8           Tolling Arrangement Applicable to Certain Cells.  In the event
that Licensor requests that Suntech manufacture Products using other than blue,
black or grey standard photovoltaic cells (“Colored Cells”), the following
provisions shall apply:
 
(a)   Licensor shall identify and source the Colored Cells, including
establishing the price and delivery terms, and shall provide a detailed
description of such terms in writing to Suntech (the “Colored Cell Summary”);
 
(b)   Licensor and Suntech will negotiate and agree upon a delivery price for
the Products incorporating the Colored Cells for purchase and sale by either
Licensor, or, at Licensor’s direction, Eagle Roofing.  If Licensor and Suntech
are unable for any reason to agree upon definitive purchase and sale terms for
the Products incorporating Colored Cells within thirty (30) days of the date on
which Licensor provides the Colored Cell Summary to Suntech, then Licensor shall
be permitted to cause the manufacture of the Products incorporating only Colored
Cells with one or more alternative manufacturers, and shall be permitted to
freely distribute the same in North America; and
 
(c)   Licensor shall be solely responsible for the certification of any Products
incorporating Colored Cells in North America.  Suntech shall have the right, but
not the obligation, to manufacture and sell Products incorporating only Colored
Cells outside of North America, but any sales of such Products shall be to
Licensor or Eagle Roofing, as determined by Licensor, pursuant to this Section
2.8.  In addition, Suntech shall be solely responsible for any required
certificates of Products incorporating Colored Cells outside of North America.
 
3.           Responsibilities of the Parties.
 
3.1           Royalties.  Suntech shall pay royalties to Licensor as specified
in the attached Exhibit C (the “Royalties”), for each Product manufactured in
accordance with this Agreement.  The Royalties with respect to a Product shall
accrue upon its sale in accordance with the Agreement.  Royalties shall be
payable to Licensor on or before the fifteenth (15th) day of each calendar month
with respect to the Royalties accrued during the preceding calendar
quarter.  All Royalties are in U.S. dollars and payment shall be made in U.S.
dollars. To the extent that Licensor has defaulted on any other payments under
any other valid agreement or order with Suntech, Suntech may offset the
Royalties owed under this Agreement by 75% until such time as such default
amounts are completely repaid.
 
3.2           Royalty Statements.  Suntech shall furnish to Licensor, on or
prior to the fifteenth (15th) day of each calendar month immediately following
each calendar quarter, a full and complete statement, showing the number of each
type of Product manufactured during the calendar quarter in question, the total
wattage for each such Product, the total gross sales revenues for each such
Product,  the amount of royalties due with respect to manufacture, the
quantities of each Product on hand and in transit as of the end of the month,
and the name and address of each wholesaler or other party to which Suntech has
sold the Products during the month.  There shall be a breakdown of sales of
Products by country, and all figures and monetary amounts shall first be stated
in the currency in which the pertinent sales were actually made.  If several
currencies are involved in any reporting category, that category shall be broken
down by each currency.  Next to each currency amount shall be set forth the
equivalent amount stated in U.S. dollars as of the date of the applicable
transaction, and the rate of exchange used in making the required conversion
calculation.
 
 
4

--------------------------------------------------------------------------------

 
VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 
 
3.3           Records and Audit Rights.  Suntech shall keep complete and
accurate books of accounts and records covering all transactions relating to the
licenses hereby granted and the sale and/or distribution of  Products.  Licensor
and its duly authorized representatives shall have the right, not more than two
(2) times per year and upon reasonable notice and during reasonable hours, to
audit such books of account and records with respect to the subject matter and
terms of this Agreement.  All books of account and records of Suntech shall be
kept available to Licensor for at least three (3) years after the expiration or
termination of this Agreement.  If such audit reveals that the payments made to
Licensor for the period audited are at least five percent (5%) less than the
amount actually payable to Licensor for such period, Suntech shall reimburse
Licensor for all reasonable costs associated with such audit.
 
3.4           Minimum Take.  During calendar year 2010, Suntech will sell a
quantity of Products such that  Royalties would be payable in respect of at
least the following amounts in Europe (the “Minimum Royalty”) during such years:

 

 
2010
 
  Europe  
[***] Megawatts January-June 2010
 
  [***] Megawatts July-December 2010  
 
2011-2013

 
For each of years 2011, 2012 and 2013, Suntech and Licensor shall attempt to
reach agreement on a worldwide Minimum Royalty applicable to such years on or
prior to the date that is ninety (90) calendar days prior to the first day of
each year.  Factors that the parties shall consider in negotiating such Minimum
Royalties shall include [***].  If the parties are unable to reach agreement
regarding the Minimum Royalty for any such annual period, then the Minimum
Royalty shall equal [***].
 
In the event that Suntech fails to sell Products in an amount to generate at
least the Minimum Royalty for any of the periods listed above, then the license
granted to Suntech in Section 1 of this Agreement shall become non-exclusive,
and Licensor shall be free to license any of the Intellectual Property Rights
covered hereby to any other party.  In the event that Suntech affirmatively
decides to cease commercialization of the Products subsequent to December 2010,
Licensor shall have the right to amend this Agreement upon thirty (30) days
written notice to Suntech to be non-exclusive, which notice shall state with
specificity the source of Licensor’s belief that commercialization of the
Products has ceased and Licensor’s intent to amend this Agreement.
 
[***] Omitted Term
 
 
5

--------------------------------------------------------------------------------

 
VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 
 
3.5           Testing and Certifications.  Suntech shall use commercially
reasonable efforts to cause the Products to be tested and certified pursuant to
IEC guidelines as soon as reasonably practicable, and pursuant to all other such
applicable  standards and regulations of the various local, state, federal and
international markets in which the Product will be sold or distributed.  Suntech
shall use commercially reasonable efforts to cause Product sales in Europe
within calendar 2009, subject to the prior receipt of applicable IEC
certification as described above in this Section 3.5.
 
4.           Marketing.  The Parties shall have the responsibilities as set
forth on Exhibit B attached hereto.
 
5.           Quality Assurance.
 
5.1           Quality Standards.  Suntech will manufacture the Products in
accordance with the quality requirements, standards and expectations as is usual
and customary.
 
5.2           Quality Issues.  Suntech agrees to use reasonable commercial
efforts to inform Licensor of any quality issues concerning the production of
the Products as soon as possible after discovery thereof.
 
6.           Engineering Changes
 
6.1           ECOs.  Licensor may, upon advance written notice to Suntech,
submit engineering change orders (“ECOs”) for changes to the Products.  ECOs
will include documentation of the change to effectively support an investigation
of the impact of the engineering change.  Suntech will review the ECO and report
to Licensor within twenty (20) business days of Suntech’s receipt of the
ECO.  If the ECO affects the manufacturing costs or timing of the Products or
otherwise affects the price or manufacturing process of the affected Products,
the parties agree to negotiate in good faith an equitable adjustment to the
price and/or delivery timing of the affected Products prior to implementation of
the change.  The parties agree that twenty (20) business days is a reasonable
time period to permit Suntech to evaluate ECO impact regarding potential excess
manufacturing costs and price.  Suntech may in its sole discretion decide to
reject any ECO that it reasonably believes will adversely effect its obligations
under this Agreement.
 
6.2           No Changes.  No changes will be made to the Products without
Licensor’s prior written consent and no approved change will be made effective
prior to the date approved by Licensor in writing.  Suntech will not change or
modify the processes for the Products without Licensor’s prior written
consent.  For the avoidance of doubt, to the extent any such approved change or
modification, to the extent it shall constitute intellectual property, shall be
deemed Licensor Intellectual Property Rights, subject to Section 7 below.
 
 
6

--------------------------------------------------------------------------------

 
VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 
 
7.           Ownership.
 
7.1           Ownership by Licensor.  As between Licensor and Suntech, Licensor
will own all right, title, and interest in and to Specifications, Ancillary
Technology and the Licensor Technology and all Intellectual Property Rights
therein. Licensor represents and warrants that it has full and exclusive right
and ownership in the Licensor Technology, Licensor Trademarks, Specifications,
Ancillary Technology and Licensor Intellectual Property Rights.  During and
after the term of this Agreement, Suntech shall, and shall cause its respective
personnel to, from time to time as and when requested by Licensor in accordance
with this Section 7 and at the Licensor’s expense, but without further
consideration, execute any or all papers and documents and perform any or all
other acts necessary or appropriate, in the reasonable discretion of the
Licensor, to evidence or further document the Licensor’s ownership of such
Intellectual Property Rights and Derivatives.
 
7.2           Ownership by Suntech.  As between Suntech and Licensor, Suntech
will own all rights, title and interest in and to the Suntech Technology and all
Intellectual Property rights therein. Suntech represents and warrants that it
has full and exclusive right and ownership in the Suntech Trademarks, Suntech
Technology and Suntech Intellectual Property.
 
8.           Sales
 
8.1           North American Sales.  All sales of the Products in the U.S.,
Canada or Mexico (“North America”) for the years 2009 and 2010 will be
exclusively to Burlingame Industries, DBA Eagle Roofing Products (“Eagle
Roofing”) pursuant to a definitive exclusive (other than sales to Licensor)
North American distribution agreement to be executed between Suntech and Eagle
Roofing (the “Eagle Agreement”).  In the event Suntech and Eagle Roofing have
not entered into the Eagle Agreement on or prior to January 31, 2009, or, the
Eagle Agreement is terminated for any reason following execution, or Eagle
Roofing has accounts receivable with Suntech more than 30 days overdue which
overdue accounts receivable have not been reasonably disputed by Eagle Roofing
in writing, then such event shall be deemed an “Exclusivity Loss Event.”  Upon
any such Exclusivity Loss Event,  (A) Suntech shall no longer be required to
sell exclusively to Eagle Roofing under this Section 8.1, and (B) Suntech shall
be required to sell a quantity of Products such that Royalties would be payable
in respect of at least the following amounts in the U.S.: 2009: [***] Megawatts
July-December; 2010: [***] Megawatts January-June, [***] Megawatts
July-December, reduced in each case by the quantity of Megawatts sold by Eagle
Roofing during such period, if any (the “NA Minimum Royalty”).  In the event
that Suntech fails to sell Products in an amount to generate at least the NA
Minimum Royalty for any of the periods listed in the immediately preceding
sentence, then the license granted to Suntech in Section 1 of this Agreement
shall become non-exclusive, and Licensor shall be free to license any of the
Intellectual Property Rights covered hereby to any other party.
 
In addition, and notwithstanding any of the foregoing, Suntech agrees to sell
Product to Licensor (or any affiliate or designee thereof) on the same terms
applicable to Eagle Roofing pursuant to the Eagle Agreement (or in the absence
of any such Eagle Agreement, on the terms set forth on Exhibit D hereof);
provided, that, Licensor shall not be permitted to sell Product in Europe during
the term of this Agreement. For the avoidance of doubt, the purchase of Product
by Licensor or its affiliate or designee shall not generate Royalties consistent
with any other sales of Product hereunder.
 
[***] Omitted Term

 
7

--------------------------------------------------------------------------------

 
VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 
 
8.2           Non-North American Sales.  Suntech shall have absolute discretion
to sell the Products outside of the U.S. to customers of its own choosing, in
accordance with the terms hereof.
 
9.           Confidential Information.
 
9.1           Confidentiality Obligations.  Each party acknowledges that in the
course of the performance of this Agreement, it may obtain the Confidential
Information of the other party.  The Receiving Party will, at all times, both
during the term of this Agreement and at all times thereafter, keep in
confidence and trust all of the Disclosing Party’s Confidential Information that
it received.  The Receiving Party will not use the Confidential Information of
the Disclosing Party other than as necessary to perform its obligations or
exercise its rights under this Agreement.  The Receiving Party will take all
reasonable steps to prevent unauthorized disclosure or use of the Disclosing
Party’s Confidential Information and to prevent it from falling into the public
domain or into the possession of unauthorized parties.  The Receiving Party will
not disclose Confidential Information of the Disclosing Party to any party other
than its officers, employees and consultants who need access to such
Confidential Information in order to effect the intent of this Agreement and who
have entered into written confidentiality agreements with the Receiving Party
that protect the Confidential Information of the Disclosing Party.  The
Receiving Party will immediately give notice to the Disclosing Party of any
unauthorized use or disclosure of Disclosing Party’s Confidential
Information.  The Receiving Party agrees to assist the Disclosing Party in
remedying such unauthorized use or disclosure of its Confidential Information.
 
9.2           Exclusions.  The parties’ obligations in Section 9.1 will not
apply to the extent that Confidential Information includes information which:
(a) is already known to the Receiving Party at the time of disclosure, which
knowledge the Receiving Party will have the burden of proving; (b) is, or,
through no act or failure to act of the Receiving Party, becomes publicly known;
(c) is received by the Receiving Party from a third party without restriction on
disclosure; (d) is independently developed by the Receiving Party without
reference to the Confidential Information of the Disclosing Party, which
independent development the Receiving Party will have the burden of proving; or
(e) is approved for release by written authorization of the Disclosing Party.
 
9.3           Legal Disclosures.  A disclosure of Confidential Information (a)
in response to a valid order by a court or other governmental body, or (b)
otherwise required by law (including, without limitation, the rules and
regulations of the Securities and Exchange Commission (“SEC”) relating to the
filing of exhibits to filings required under the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended) will not be
considered to be a breach of this Agreement or a waiver of confidentiality for
other purposes; provided however, that the party disclosing such information
shall provide prompt written notice thereof to the other party, so as to enable
it to seek a protective order or to otherwise prevent such disclosure, and will
use all reasonable efforts to keep as much information as possible confidential,
including requests for “confidential treatment” from the SEC.  Either party may
disclose general (ie. non-pricing) information concerning this Agreement and the
transactions contemplated hereby in connection with: (x)  the due diligence
review of a party by potential business partners or investors, or investment
bankers, to such persons and to their employees, agents, attorneys and auditors;
and (y) obtaining legal advice regarding this Agreement or any related matters,
to the party’s outside legal advisors.  Any and all information may be shared
pursuant to quarterly and annual financial or tax audits, to the party’s public
accounting firm.
 
8

--------------------------------------------------------------------------------

VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 
 
9.4           Confidential Information.  All Specifications and Statements of
Work shall be deemed to be Confidential Information, regardless of whether such
information is marked as confidential or not.
 
9.5           Notice of Infringement.  Each of the parties shall promptly report
in writing to the other during the term of this Agreement any suspected
infringement of the Intellectual Property Rights and any suspected unauthorized
use or misappropriation of any Licensor Technology in the Territory of which it
becomes aware, and shall provide the other with all available evidence
supporting such suspected infringement or unauthorized use or misappropriation.
 
9.6           Primary Right.  Licensor shall have the primary right, but not the
obligation, to initiate an appropriate suit anywhere in the world against any
third party who at any time is suspected of infringing all or any portion of the
Intellectual Property Rights or using without proper authorization all or any
portion of the Licensor Technology in the Territory.  Licensor shall give
Suntech sufficient advance notice of its intent to file such suit and the
reasons.  Further, Licensor shall keep Suntech informed, and shall from time to
time consult with Suntech regarding the status of any such suit.
 
9.7           Licensee Participation.  Licensor shall have the sole and
exclusive right to select counsel for any suit referred to in Section 9.6 and
this Section 9.7 and shall, except as provided herein, pay all expenses of the
suit, including without limitation attorneys' fees and court costs.  Licensee
shall have the right, but not the obligation, to contribute fifty percent (50%)
of the costs incurred in connection with such litigation and, if it so elects,
any damages, royalties, settlement fees or other consideration received by
Licensor for past infringement or misappropriation as a result of such
litigation shall be shared by Licensee and Licensor pro rata based on their
respective sharing of the costs of such litigation.  In the event that Licensee
elects not to contribute to the costs of such litigation, Licensor shall be
entitled to retain any damages, royalties, settlement fees or other
consideration resulting therefrom.  If necessary, Licensee shall join as a party
to the suit but shall be under no obligation to participate except to the extent
that such participation is required as the result of being a named party to the
suit.  Licensee shall offer reasonable assistance to Licensor at no charge to
Licensor except for reimbursement of reasonable out-of-pocket expenses incurred
in rendering such assistance.  Licensee shall have the right to participate and
be represented in any such suit by its own counsel at its own expense.  Licensee
shall not settle any such suit involving rights of Licensor without obtaining
the prior written consent of Licensor.
 
9

--------------------------------------------------------------------------------

VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 
 
10.           Warranty.
 
10.1           Product Warranty.  Suntech will provide not less than the same
warranty to end users of the Products with respect to the Products as it
provides from time to time to purchasers in the United States of its PV Modules,
but in any case not less than a power output warranty of 12 year 90% power
output; 25 years, 80 power output.  Additionally, Suntech warrants for the same
period as the warranty to end users described in the preceding sentence (the
“Warranty Period”), that (a) the Product will conform to the Specifications; (b)
the Product will be of good material and workmanship and free from defects in
the manufacture; and (c) the Product will be free and clear of all liens and
encumbrances and that Suntech will convey good and marketable title to such
Product.   In addition to the foregoing, upon receipt of the certification of
ICC Evaluation Service and completion of Suntech’s internal testing of the
Products (which testing shall apply criteria similar to and consistent with ICC
Evaluation Service), Suntech shall use commercially reasonable efforts to ensure
that any certifications applicable to the Products are continued.
 
10.2           Materials Warranty.  Suntech warrants that all Products purchased
from or repaired by Suntech will consist of new materials (not used, recycled or
of such age as to impair its usefulness or safety, except as may be approved in
advance and in writing by Licensor).
 
10.3           Other Obligations and Warranties.
 
(a)           Regulatory Compliance.  Suntech represents and warrants that the
Manufacturing Facility will comply and its manufacturing processes will be
conducted in accordance with all applicable international, federal, state and
local statutes, laws and regulations.
 
(b)           Technology Non-Infringement.  Licensor represents and warrants
that none of the Licensor Technology, the Specifications or the Ancillary
Technology infringes or otherwise misappropriates any third party Intellectual
Property Rights.
 
(c)           Formation, Good Standing and Authority.  Each of Suntech and
Licensor represents and warrants to the other that it is a company duly formed,
validly existing and in good standing under the laws of its jurisdiction and
that this Agreement has been duly executed and delivered by it, and (assuming
due authorization, execution and delivery by the other) constitutes a legal,
valid and binding obligation of it, enforceable against it in accordance with
its terms, subject to (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.
 
(d)           No Conflict.  Each of Suntech and Licensor represents and warrants
to the other that the execution, delivery and performance by it of this
Agreement do not and will not (i) violate or conflict with its Certificate of
Incorporation, By-laws or similar governing documents, (ii) conflict with or
violate any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award applicable to it, or (iii) result in any breach of, or
constitute a default (or event of default that, with the giving of notice or
lapse of time, or both, would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of any lien or other encumbrance on, any of its assets or
properties pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument relating to its
assets or properties to which it is a party or by which any of its assets or
properties is bound or affected.
 
10

--------------------------------------------------------------------------------

VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 
 
(e)           Consents and Approvals.  Each of Suntech and Licensor represents
and warrants to the other that, except for any import and/or export approvals,
licenses and/or other permits as set forth hereunder, the execution, delivery
and performance of this Agreement by it do not and will not (i) require any
consent, approval, authorization or other action by, or filing with or
notification to, any governmental authority, except where the failure to obtain
such consent, approval, authorization or action, or to make such filing or
notification, would not prevent it from performing any of its material
obligations under this Agreement, or ii) require any third-party consents,
approvals, authorizations or actions on its part.
 
10.4           Warranty Disclaimer.  THE WARRANTIES CONTAINED IN THIS SECTION
ARE IN LIEU OF, AND EACH PARTY EXPRESSLY DISCLAIMS AND THE OTHER PARTY WAIVES
ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR ARISING
BY COURSE OF DEALING OR PERFORMANCE, CUSTOM, USAGE IN THE TRADE OR OTHERWISE,
INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS UNDER THE UNIFORM COMMERCIAL CODE AND
FITNESS FOR A PARTICULAR PURPOSE.
 
11.           Insurance.  Each party will maintain workers’ compensation and
comprehensive general liability insurance (including product liability coverage)
for claims for damages because of bodily injury or death and property damage,
but in no event, less insurance than required to sufficiently cover its
obligations under this Agreement.
 
12.           Term and Termination.
 
12.1           Term.  This Agreement will commence on the Effective Date and
will continue until December 31, 2013, unless earlier terminated pursuant to
this Agreement (the “Initial Term”).  After the Initial Term, this Agreement
shall automatically renew for successive one (1) year terms (each such renewal a
“Renewal Term”), unless written notice is provided by either party of its
intention not to renew the term of this Agreement no later than ninety (90) days
prior to the end of the Initial Term or then-current term.
 
12.2           Termination for Default.  Either party may terminate this
Agreement if the other party violates any covenant, agreement, representation or
warranty contained herein in any material respect or defaults or fails to
perform any of its obligations or agreements hereunder in any material respect,
which violation, default or failure is not cured within thirty (30) days after
written notice  (which notice will describe the alleged breach in reasonable
detail) from the non defaulting party stating its intention to terminate this
Agreement by reason thereof.
 
12.3           Other Causes of Termination.  This Agreement will terminate:
 
(a)           Upon the mutual written agreement of the parties to terminate this
Agreement; or
 
(b)           Upon written notice by either party, immediately, if:
 
11

--------------------------------------------------------------------------------

VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 
 
(i)           a receiver is appointed for the other party or its property;
 
(ii)          at any time on or after January 1, 2010, the other party becomes
insolvent or unable to pay its debts as they mature in the ordinary course of
business;
 
(iii)         the other party is liquidated or dissolved; or
 
(iv)         any proceedings are commenced against the other party under any
bankruptcy, insolvency or debtor’s relief law and such proceedings are not
vacated or set aside within sixty (60) days from the date of commencement
thereof.
 
12.4           Effect of Termination.  Upon the expiration or termination of
this Agreement:
 
  (a)           Suntech will immediately cease the use of all of the Licensor
Technology and Intellectual Property Rights and will return all Licensor
Materials, except that upon the expiration or termination of this Agreement for
any reason, Suntech will complete the production of any Products of which
Suntech has accepted a Purchase Order as of the effective date of such
expiration or termination and deliver such completed Products and/or Licensor
Materials to Licensor;
 
  (b)           Other than as necessary for Licensor to exercise its rights
under this section, each party will return or destroy all copies of the
Confidential Information within thirty (30) days after the effective date of the
termination and certify in writing that such party has complied with its
obligations hereunder; and
 
  (c)           NEITHER LICENSOR NOR SUNTECH SHALL BE LIABLE TO THE OTHER
BECAUSE OF SUCH EXPIRATION OR TERMINATION, FOR COMPENSATION, REIMBURSEMENT OR
DAMAGES FOR THE LOSS OF PROSPECTIVE PROFITS, ANTICIPATED SALES OR GOODWILL, ON
ACCOUNT OF ANY EXPENDITURES, INVESTMENTS OR COMMITMENTS MADE BY EITHER, OR FOR
ANY OTHER REASON WHATSOEVER BASED UPON THE RESULT OF SUCH EXPIRATION OR
TERMINATION, EXCEPT THAT LICENSOR SHALL BE ABLE TO RECOVER SUCH DAMAGES IF THEY
ARE THE RESULT OF A MATERIAL BREACH BY SUNTECH OF ITS OBLIGATION TO DELIVER
PRODUCTS UNDER A PREVIOUSLY ACCEPTED PURCHASE ORDER.
 
12.5           Survival.  The parties’ rights and obligations that by their
nature continue and survive will survive any termination or expiration of this
Agreement.
 
13.           Limitation of Liability.  EXCEPT FOR BOTH PARTIES’ INDEMNIFICATION
OBLIGATIONS UNDER SECTION 14 AND FOR A PARTY’S BREACH OF THE CONFIDENTIALITY
OBLIGATIONS UNDER SECTION 9, NEITHER PARTY SHALL HAVE ANY LIABILITY TO EACH
OTHER OR ANY OTHER THIRD PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, LOST DATA,
LOSS OF USE OR COSTS OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, ARISING IN
ANY WAY OUT OF THIS AGREEMENT OR THE TRANSACTION CONTEMPLATED HEREBY, UNDER ANY
CAUSE OF ACTION OR THEORY OF LIABILITY, AND IRRESPECTIVE OF WHETHER SUCH PARTY
HAD ADVANCE NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.
 
12

--------------------------------------------------------------------------------

VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 
 
14.           Indemnification.
 
14.1           By Suntech.  Suntech will defend, indemnify and hold Licensor and
its officers, directors and employees harmless (inclusive of reasonable
attorneys’ fees) from and against any third party claim, suit, action or
proceeding brought against Licensor arising from, relating to or in connection
with:  (a) acts, errors or omissions by or negligence of Suntech, its employees,
officers, agents or representative of any of them in the manufacture,
construction or assembly of the Product; (b) any third party claims founded on
theories of product liability related to the manufacture, construction or
assembly of the Products (up to, and not exceeding an amount equal to $1 million
in aggregate liability for any calendar year of this Agreement); or (c)
infringement by the Products  of any third party Intellectual Property Right;
but in each of clauses (a) through (c) above only to the extent that such
Products are not manufactured in conformity with the Specifications; and (d) the
handling, storage or transport of Product in the manufacturing process, except
where the Specifications dictate the aspect of the handling, storage or
transportation of the Product that is the subject to the applicable claim,
action or proceeding;  and in each of the foregoing clauses (a) through (d),
only to the extent that such claims are not based on Licensor Intellectual
Property.  THE FOREGOING STATES SUNTECH’S SOLE AND EXCLUSIVE LIABILITY WITH
RESPECT TO ANY CLAIM OF INFRINGEMENT OF THIRD PARTY PROPRIETARY RIGHTS REGARDING
PRODUCTS.
 
14.2           By Licensor.  Licensor  will defend, indemnify and hold Suntech
and its officers, directors and employees harmless (inclusive of reasonable
attorneys’ fees) from and against any third party claim, suit, action or
proceeding brought against Suntech arising from or relating to: (a) claims that
the Specifications or the Licensor Technology or the Ancillary Technology
infringes or misappropriates any third party Intellectual Property Right; (b)
acts, errors or omissions by or negligence of Licensor, its employees, officers,
agents or representative of any of them in the design of the Products, or (c)
any third party claims founded on theories of product liability related to the
design of the Products (up to, and not exceeding an amount equal to $1 million
in aggregate liability for any calendar year of this Agreement), except to the
extent related to the Suntech Technology. THE FOREGOING STATES LICENSOR’S SOLE
AND EXCLUSIVE LIABILITY WITH RESPECT TO ANY CLAIM OF INFRINGEMENT OF THIRD PARTY
PROPRIETARY RIGHTS REGARDING THE SPECIFICATIONS, THE ANCILLARY TECHNOLOGY OR THE
LICENSOR TECHNOLOGY.
 
14.3           Indemnification Procedure.  Each of the parties in its respective
capacity as an indemnitee (“Indemnitee”) hereunder, shall give to the other
party (“Indemnitor”) prompt written notice of any claim that might give rise to
indemnified liabilities under Section 14.1 or 14.2 setting forth a description
of those elements of such claim of which such Indemnitee has knowledge; provided
that any failure to give such notice shall not affect the obligations of the
Indemnitor unless (and then solely to the extent) the ability of the Indemnitor
to provide such indemnification is prejudiced in any material respect
thereby.  The Indemnitor shall have the right at any time during which such
claim is pending to select counsel to defend and control the defense thereof and
settle any claims for which it is responsible for indemnification hereunder
(provided that no Indemnitor will settle any such claim without (i) the
appropriate Indemnitee’s prior written consent which consent shall not be
unreasonably withheld or delayed or (ii) obtaining an unconditional release of
the appropriate Indemnitee from all claims arising out of or in any way relating
to the circumstances involving such claim) so long as in any such event, the
Indemnitor shall have stated in a writing delivered to the Indemnitee that, as
between the Indemnitor and the Indemnitee, the Indemnitor is responsible to the
Indemnitee with respect to such claim to the extent and subject to the
limitations set forth herein; provided further that the Indemnitor shall not be
entitled to control the defense of any claim if in the reasonable opinion of
counsel for the Indemnitee there are one or more defenses available to the
Indemnitee which are not available to the Indemnitor.  To the extent that the
undertaking to indemnify and hold harmless set forth in the preceding sentence
may be unenforceable because it is violative of any law or public policy, each
Indemnitor shall contribute the maximum portion which it is permitted to pay and
satisfy under applicable law, to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitee for any Indemnitor.
 
13

--------------------------------------------------------------------------------

VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 
 
15.           General.
 
15.1           Assignment.  Except for an assignment by either party to an
Affiliate thereof, neither party will assign this Agreement, in whole or in
part, or any obligations or rights hereunder (except the right to receive
payments), except with the prior written consent of the other party, which
consent will not be unreasonably withheld or delayed, except in the case or a
merger or acquisition, in which case consent is solely the decision of the
non-assigning party.  Subject to the foregoing, this Agreement will inure to the
benefit of each of the party’s successors and permitted assigns.
 
15.2           Relationship of the Parties.  The parties to this Agreement are
independent contractors.  There is no relationship of agency, partnership, joint
venture, employment or franchise between the parties.  Neither party has the
authority to bind the other or to incur any obligation on its behalf.
 
15.3           Publicity.  Neither Licensor nor Suntech shall make any public
announcement, except that Licensor may disclose that Suntech is a contract
manufacturer for Licensor and Suntech may disclose the same, and except as the
parties may mutually agree in advance and in writing, as to the existence and
details of the matters set forth in this Agreement (other than to employees,
consultants, stockholders (who are bound by confidentially agreements) or as
required by such parties’ disclosure obligations under the securities laws or
regulations of the United States or any state thereof).
 
15.4           Waiver.  No term or provision hereof will be considered waived by
either party, and no breach excused by either party, unless such waiver or
consent is in writing signed on behalf of the party against whom the waiver is
asserted.  No consent by either party to, or waiver of, a breach by either
party, whether express or implied, will constitute a consent to, waiver of, or
excuse of any other, different or subsequent breach by either party.
 
14

--------------------------------------------------------------------------------

VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 
 
15.5           Severability.  If any part of this Agreement is found invalid or
unenforceable, that part will be amended to achieve as nearly as possible the
same economic effect as the original provision and the remainder of this
Agreement will remain in full force.
 
15.6           Choice of Law.  This Agreement will be governed by and construed
in accordance with the laws of the United States and the State of California, as
applied to agreements entered into and to be performed entirely within
California between California residents.  The parties agree that the United
Nations Convention on Contracts for the International Sale of Goods (1980) is
specifically excluded from application to this Agreement.
 
15.7           Arbitration.  Except for claims for emergency or preliminary
injunctive relief with respect to breach of confidentiality provisions herein or
breach of any Intellectual Property Rights hereunder, which may be raised in any
court of competent jurisdiction, any dispute, claim or controversy arising out
of or relating to this Agreement, or the interpretation, making, performance,
breach or termination thereof, shall be finally settled by binding arbitration
in San Francisco County, California under the Rules of Arbitration of
JAMS/Endispute, by a single arbitrator reasonably familiar with the technology
and business pertaining to the products covered by this Agreement, appointed in
accordance with said Rules.  The arbitrator shall permit discovery as provided
by the Federal Rules of Civil Procedure, to the extent deemed appropriate by the
arbitrator, upon request of a party.  The arbitration and all pleadings and
written evidence shall be in the English language.  Judgment on the award
entered by the arbitrator may be entered in any court having jurisdiction
thereof.  Notwithstanding the foregoing, the parties irrevocably submit to the
non-exclusive jurisdiction of the Superior Court of the State of California, San
Francisco County, and the United States District Court for the Northern District
of California in any action to enforce an arbitration award.
 
15.8           Notices.  Any notice provided for or permitted under this
Agreement will be in writing and will be treated as having been given (a) when
delivered personally; (b) when sent by confirmed facsimile or telecopy; (c) one
(1) Business Day after being sent by nationally recognized overnight courier
with written verification of receipt; or (d) three (3) Business Days after being
mailed postage prepaid by certified or registered mail, return receipt
requested, to the party to be notified, at the address set forth below, or at
such other place of which the other party has been notified in accordance with
the provisions of this section.
 
If to Licensor:
If to Suntech:
 
Open Energy Corporation
514 Via de la Valle, Suite 200
Solana Beach, CA 92075
Fax: 858-794-8811
Attn.:  General Counsel
Suntech America, Inc.
188 The Embarcadero
8th Flr.
San Francisco, CA  94105
Fax: 415-882-9923
Attn.: Legal Dept.



15.9           Amendment.  This Agreement may be amended or supplemented only by
a writing that refers explicitly to this Agreement and that is signed on behalf
of both parties.
 
15

--------------------------------------------------------------------------------

VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 
 
15.10         Force Majeure.  Neither party will be liable for any failure or
delay in performance under this Agreement which is due, in whole or in part,
directly or indirectly, to any contingency, delay, failure, or cause of, any
nature beyond the reasonable control of such party, including, without in any
way limiting the generality of the foregoing, fire, explosion, earthquake,
storm, flood or other weather, unavailability of necessary utilities or raw
materials, strike, lockout, blackout, unavailability of components, activities
of a combination of workmen or other labor difficulties, war, insurrection,
riot, act of God or the public enemy, law, act, order, export control
regulation, proclamation, decree, regulation, ordinance, or instructions of
government or other public authorities, or judgment or decree of a court of
competent jurisdiction (not arising out of breach by such party of this
Agreement).  In the event of the happening of such a cause, the party whose
performance is so affected will give prompt written notice to the other party,
stating the period of time the same is expected to continue.  Such delay will
not be excused under this section for more than sixty (60) days.
 
15.11         Interpretation.  The section and other headings contained in this
Agreement are for reference purposes only and will not in any way affect the
meaning and/or interpretation of this Agreement.  It is the parties’ intent that
this Agreement and its addenda will prevail over the terms and conditions of any
purchase order, acknowledgment form or other instrument.  In the event of a
conflict between the terms of this Agreement and the terms contained in any
addenda to this Agreement, the terms of the addenda will be
controlling.  Addenda will not be binding until executed by authorized
representatives of each party.
 
15.12         Counterparts; Fax Signatures.  This Agreement may be executed in
counterparts, each of which will be deemed an original, but both of which
together will constitute one and the same instrument.  The parties agree that
facsimile signatures of the parties will be binding.
 
15.13         Entire Agreement.  This Agreement, including all Exhibits to this
Agreement, constitutes the entire agreement between the parties relating to this
subject matter and supersedes all prior and/or simultaneous representations,
discussions, negotiations and agreements, whether written or oral.
 
15.14         Controlling Language.  This Agreement, and the exhibits hereto,
are prepared and executed in the English language only, which language shall be
controlling in all respects.  Any translations of this Agreement or any exhibit
hereto into any other language are for reference only and shall have no legal or
other effect.  Any notice which is required or permitted to be given by one
party to the other under this Agreement will be in the English language and made
in writing.
 
 
16

--------------------------------------------------------------------------------

 
VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first written above.
 
WUXI SUNTECH POWER CO., LTD.
 
 
OPEN ENERGY CORPORATION
By:  /s/ Steven Chan                                                
 
By:  /s/ David A. Field                                                      
Name: Steven Chan                                                
 
Name: David A. Field
Title:   Chief Strategy Officer 
 
Title:   President/CEO                                           

 
 
17

--------------------------------------------------------------------------------

 
VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 

 
Exhibit A

 
Products
 
3 and 4 Foot solar tiles utilizing blue, black or grey photovoltaic cells,
similar to those commercially described by Licensor as ‘Solar Save Tiles’, OEC
spec 02-0042-2262-A 2x5 array and 02-0042-2265 2x7 array.


Any similar or new generation products designed to be integrated into tile
roofing materials and utilizing polycarbonate or similar framing material.

 
 

--------------------------------------------------------------------------------

 
VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 

 
Exhibit B

 
TERRITORY
 
1.           For the North American market, for 2009 and 2010, Suntech shall,
subject to Section 8.1 of the Agreement, only sell Product through Eagle
Roofing.
 
a.           Eagle Roofing shall be responsible for all sales and marketing, and
customer support for Products sold in the North American market.
 
b.           Subsequent to any termination of the restriction set forth above,
Suntech shall be free to sell Products directly or through any distributor it so
chooses, and shall assume all sales, marketing and customer service activities.
 
2.           Outside of North America, Suntech shall be free to sell Products
directly or through any distributor it so chooses.


a.           Suntech shall be responsible for sales, marketing and customer
service activities outside of North America.
 
 
 

--------------------------------------------------------------------------------

 
VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 

 
Exhibit C – ROYALTIES
 
(subject to Section 3.1 of the Agreement)
 
[***]


All revenue calculations described above shall be in accordance with Suntech’s
prevailing accounting procedures for its publicly-reported financial statements
filed with the U.S. Securities and Exchange Commission as in effect during the
applicable period(s).
 
 
 
[***] Omitted Term

 
 

--------------------------------------------------------------------------------

 
VERSION WITH CONFIDENTIAL TERMS EXCLUDED
 

 
Exhibit D – PAYMENT TERMS
 
Calendar Year 2009:  $ [***].


Calendar Years 2010-2013: $ [***].


[***]
 
 

 
[***] Omitted Term
 

--------------------------------------------------------------------------------
